Citation Nr: 1312171	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of aorta surgery, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for a cardiovascular disability, other than hypertension, to include as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for a neurological disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in significant part, denied service connection for PTSD, residuals of aorta surgery, a cardiovascular disorder inclusive of hypertension, and a neurological disorder, all to include as secondary to service-connected diabetes mellitus.  Subsequently, the Veteran relocated on more than one occasion and his claims folder was transferred to the jurisdiction of the appropriate RO, most recently the RO located in Oakland, California.

The Veteran testified at a hearing in Washington, DC before the Board in November 2009; a transcript of the hearing is associated with the claims files.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

This case was before the Board in May 2010 when it was remanded for additional development; however, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

REMAND

In the May 2010 remand, the Board, in pertinent part, directed that any outstanding VA outpatient treatment records from VA Medical Centers (VAMC) located in Oklahoma City, Oklahoma; Atlanta, Georgia; San Francisco, California; Charleston, South Carolina; and Washington, DC from January 1990 to the present be obtained.  Significantly, the Board noted the Veteran's November 2009 hearing testimony, in which he asserted that his claims files did not contain all of his VA outpatient treatment records from the aforementioned VAMC's.    

While additional records from VAMC's located in Oklahoma City, Oklahoma, Atlanta, Georgia, and Charleston, South Carolina were requested and associated with the claims files subsequent to the May 2010 remand, it is not clear if all the outstanding treatment records have been requested.  Specifically, there is no indication that the originating agency attempted to request or obtain such records from VAMC's located in San Francisco, California or Washington, DC.  

Moreover, after the most recent supplemental statement of the case was issued to the Veteran in August 2011, additional evidence was received, consisting of Internet research regarding diabetes mellitus and the cardiovascular system, and a February 2011 Board decision with highlighted portions noting stressors that were confirmed by the Joint Services Records Research Center (JSRRC), which the Veteran's representative argues, pertain to the Veteran's claim for entitlement to service connection for PTSD.  Further, although VA outpatient treatment records dated in February 1993 from the VAMC in Charleston, South Carolina were received in September 2010, it is not clear to the Board if such were reviewed by the RO.  The Veteran has not submitted a waiver of the right to have the evidence reviewed by the RO.  See 38 C.F.R. § 20.1304.      

Finally, regarding the claim of entitlement to service connection for PTSD, in a January 2013 written presentation, the Veteran's representative argued that there was no evidence that the Veteran did not appear for his November 2010 VA psychiatric examination.  In this regard, the Board notes that the Veteran was provided written notice in October 2010 that he would be scheduled for such examination.  Further, in November 2010, he was also provided written notice of the date and time of the examination.  Both notice letters were sent to the Veteran's correct address of record.  Moreover, the Veteran did not provide good cause for missing the appointment, nor did he request to be rescheduled.  However, as the case is being remanded for additional development, if the Veteran expresses an interest in appearing for a VA psychiatric examination, the originating agency should arrange for the Veteran to be scheduled such examination.

Therefore, further development to obtain pertinent VA outpatient treatment records and for the additional evidence to be considered by the originating agency is in order. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:
  
1.  The RO or the AMC must undertake all necessary development to obtain and associate with the record all outstanding pertinent VA treatment records from the VA Medical Center in Washington, DC, and the VA Medical Center in San Francisco, California from January 1990 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran and his representative so notified. 

2.  If the Veteran informs the RO or the AMC that he is willing to undergo a VA psychiatric examination in connection with his claim for entitlement to service connection for posttraumatic stress disorder, then the RO or the AMC should arrange for the Veteran to be scheduled for such examination.  

3.  The RO should also undertake any other development it determines to be warranted. 	

4.  Then, the claims must be readjudicated with consideration.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the claims files are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

